IN THE SUPREME COURT OF THE STATE OF DELAWARE

LTR PROPERTIES, LLC, §
§ No. 45 9, 20 1 6
Appellant, §
§ Court BeloW_Superior Court
v. § of the State of Delaware
§
PIZZADILI PARTNERS, LLC, § C.A. No. Kl6A-02-004
KENT COUNTY BOARD OF §
ADIUSTMENT, §
§
Appellees. §

Submitted: February 15, 2016
Decided: February 23, 2016

Before HOLLAND, VAUGHN, and SEITZ, Justices.
O R D E R

This 23rcl day of February 2017, having considered this matter on the briefs
filed by the parties, the Court has concluded that the final judgment of the Superior
Court should be affirmed for the reasons stated in its August 26, 2016 opinion.

NOW, THEREFORE, IT IS ORDERED that the final judgment of the
Superior Court is AFFIRMED.

BY THE COURT:

/i~¢e@

Justice U U